Citation Nr: 0300972	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  02-01 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code, at the 
full-time rate for the period from August 22, 2001, to 
October 17, 2001.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







INTRODUCTION

The veteran had active service during the Vietnam era.  
The appellant is his child.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO education center 
determination in September 2001, which denied payment of 
Chapter 35 educational assistance at the full-time rate 
for the period from August 22, 2001, to October 17, 2001.


FINDING OF FACT

The appellant was a full-time student during the entire 
Fall 2001 semester, from August 22, 2001, to December 14, 
2001. 


CONCLUSION OF LAW

The criteria for payment of educational assistance at the 
full-time rate for the period from August 22, 2001, to 
October 17, 2001 have been met.  38 U.S.C.A. §§ 3680, 3688 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 21.4131, 21.4200, 
21.4270 (2002).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has been notified of the evidence necessary 
to substantiate her claim and of the applicable legal 
criteria.  The essential facts are not in dispute; the 
case rests on the interpretation and application of the 
relevant law.  The Veterans Claims Assistance Act of 2000 
does not affect matters on appeal when the issue is 
limited to statutory interpretation.  Dela Cruz v. 
Principi, 15 Vet.App. 143 (2001).  A review of the file 
indicates that there is no reasonable possibility that any 
further assistance would aid the appellant in 
substantiating her claim.  Accordingly, the notice and 
duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); see Dela 
Cruz.  (Recent regulations promulgated pursuant to the 
VCAA apply only to claims for benefits that are governed 
by 38 C.F.R. Part 3, and, accordingly, have no bearing on 
the instant case, which is governed by 38 C.F.R. Part 21.  
See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).)

The appellant is a child of a Vietnam era veteran whose 
dependents have been determined to be basically eligible 
for educational assistance under Chapter 35, Title 38, 
United States Code.  

In January 2001, the appellant began a program of 
education, leading to an undergraduate degree, at the 
University of South Alabama.  The certifying official 
reported that the school was on a semester system, and 
that 12 hours was full-time.  

In August 2001, she registered for four classes, totaling 
13 credit hours, at the Mississippi Gulf Coast Community 
College (MGCCC), for the Fall 2001 semester.  These 
courses were approved for inclusion in her program of 
study at the University of South Alabama by that 
institution.  

In August 2001, The Director of Admissions at MGCCC 
certified that the appellant was a full-time student for 
the school term beginning August 23, 2001, and ending 
December 14, 2001.  A subsequent semester grade report 
shows that she completed all four courses for which she 
had enrolled, and received 13 credits.  

After some confusion generated by three conflicting 
enrollment certifications for the Fall 2001 semester, her 
enrollment was finally certified for 10 hours for the 
period beginning August 22, 2001, to December 14, 2001, 
and for an additional 3 hours for October 18, 2001, to 
December 14, 2001.  She was paid at the 3/4-time rate for 
the period from August 22, 2001, to October 17, 2001, and 
at the full-time rate from October 18, 2001, to December 
14, 2001. 

She contends that she was a full-time student throughout 
the semester, and, therefore, she should have been paid at 
the full-time rate for the entire period.

Her claim was denied based on 38 C.F.R. § 21.4131, which 
pertains to the commencing date of an award of educational 
assistance.  According to this regulation, for resident 
courses leading to a standard college degree, in general, 
the commencing date will be the first scheduled date of 
classes for the semester.  However, if the first scheduled 
class of a course begins more than one week after the 
commencement of the semester, or more than 14 days the 
registration date, the award will commence on the actual 
date of the first class scheduled for that particular 
course.  38 C.F.R. § 21.4131(b).  

Since the appellant's fourth class did not begin until 
October 2001, well after the August 2001 commencement of 
the semester, her payments were only provided at the full-
time rate after that class began.  However, that 
regulation must be considered in the context of the entire 
statutory and regulatory scheme pertaining to Chapter 35 
educational assistance.

The statutory authority cited for that regulation provides 
that educational assistance shall be paid for the period 
of the individual's enrollment in a program of education, 
and that payment may be made for an actual period of 
pursuit of one or more unit subjects pursued for a period 
of time shorter than the enrollment period at the 
educational institution.  38 U.S.C.A. § 3680(a).  

The law also provides that an institutional undergraduate 
course offered on a standard semester-hour basis shall be 
considered a full-time course when a minimum of 14 
semester hours per semester for which credit is granted 
toward a standard college degree is required, or, if a 
school considers 12 or 13 hours to be full-time study for 
other administrative purposes, including tuition charged 
at the full-time rate, such minimum number of such 
semester hours shall be considered a full-time course.  
38 U.S.C.A. § 3688(a); 38 C.F.R. §21.4270.  

In this case, it is not disputed that the 13 credits she 
earned that semester constitute full-time study.  Both the 
school she attended and the school to which she was 
transferring the credits certified that she attending 
school on a full-time basis for the Fall 2001 semester.  
The problem arises because one course was presented in a 
compressed format, meeting from October to December 2001, 
for 9 hours per week, while the entire semester was from 
August to December 2001.  

VA will measure a college level course in an institution 
of higher learning on a credit-hour basis provided other 
conditions are met.  38 C.F.R. § 21.4272.  (The other 
conditions include that the course is offered on a 
semester-hour basis, and otherwise involve the 
qualifications of the school and the relevancy to the 
individuals program of education, which are not in dispute 
in this case.)  Ordinarily, for a school on the semester 
system, the school year is a period of 2 semesters which 
is not less than 30 nor more than 39 weeks in total 
length.  38 C.F.R. § 21.4200(b).  A semester is usually a 
period from 15 to 19 weeks long.  Id.  Courses are 
generally measured at the rate of one standard class 
session per week throughout a standard semester for one 
semester-hour credit.  38 C.F.R. § 21.4200(r).  

In this case, the appellant received 3 credits for the 
course, which only met for the latter half of the 
semester, but which was scheduled for 9 hours of class 
time weekly during that period.  She was considered a 
full-time student, and presumably paid tuition at the 
full-time rate, for that semester.  The course at issue, 
although presented in a compressed format, was offered on 
a semester-hour basis, and the total number of class hours 
equaled or exceeded the hours required for a standard 3-
credit class.  

Moreover, the purpose of the program is to provide an 
educational assistance allowance to meet, in part, the 
expenses of the individual's subsistence, tuition, fees, 
supplies, books, equipment, and other educational costs.  
See 38 U.S.C.A. §§ 3481(a), 3531.  In this case, the 
appellant's costs of attending school as well as the time 
expended for the course were the same as if the class had 
met three hours a week for the entire semester.  She 
received credit for the class on a semester-hour basis.  
In view of these factor, and with the resolution of any 
ambiguities in the appellant's favor, the Board finds that 
she is entitled to receive Chapter 35 educational 
assistance at the full-time rate for the entire Fall 2001 
semester, from August 2001 to December 2001.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990). 


ORDER

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code, at the 
full-time rate for the period from August 22, 2001, to 
October 17, 2001 is granted.



		
L. W. TOBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

